UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7078



BENEDICT ONWUKWE OKWARA, M.D.,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; ISAAC T. AVERY, III,
individually and in his capacity as a Special
Deputy Attorney General with the State of
North Carolina; STACEY T. CARTER, individually
and her capacity as an Assistant Attorney
General with the State of North Carolina;
JEFFREY L. ROWELL, individually and in his
capacity as a trooper of the North Carolina
Highway Patrol; EDWIN G. CATHEY, individually
and in his capacity as a trooper of the North
Carolina Highway Patrol,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-608-3-MU)


Submitted:   December 21, 2001            Decided:   February 4, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant. W. Dale Talbert, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Benedict Onwukwe Okwara appeals from the district court’s

order dismissing his civil complaint.       We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Okwara v. North Carolina, No. CA-00-608-3-MU (W.D.N.C. filed May

15, 2001, entered May 22, 2001).       We grant Okwara’s motion to sup-

plement the record.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2